Exhibit 10.1

AMENDMENT NO. 4 TO CREDIT AGREEMENT

            This Amendment No. 4 to Credit Agreement (this "Amendment") is dated
as of June 13, 2005, by and among THE DAVEY TREE EXPERT COMPANY, an Ohio
corporation ("Borrower"), the lenders party to the Credit Agreement, as
hereinafter defined (the "Banks"), and KEYBANK NATIONAL ASSOCIATION, as agent
for the Banks ("Agent").

            WHEREAS, Borrower, Agent and the Banks are parties to a certain
Credit Agreement, dated as of November 8, 2002, as amended and as the same may
from time to time be further amended, restated or otherwise modified, which
provides, among other things, for revolving loans, letters of credit and other
financial accommodations, all upon certain terms and conditions stated therein
(the "Credit Agreement"); and

            WHEREAS, Borrower, Agent and the Banks desire to further amend the
Credit Agreement to modify certain provisions thereof;

            NOW, THEREFORE, in consideration of the premises and of the mutual
covenants herein contained and for other valuable considerations, Borrower,
Agent and the Banks hereby agree as follows:

             Section 1.     Definitions.  Each capitalized term used herein and
not otherwise defined in this Amendment shall be defined in accordance with the
Credit Agreement.

             Section 2.     Amendments.

             2.1     New Definitions.  Article I of the Credit Agreement is
hereby amended to add the following new definitions thereto in appropriate
alphabetical order:

                       "Amendment No. 4 Effective Date" shall mean June 13,
2005.

                        "Insurance Subsidiary" shall mean Standing Rock
Insurance Company, a Vermont corporation.

                        "Insurance Subsidiary Letter of Credit" shall mean any
standby letter of credit issued at the request of the Insurance Subsidiary which
standby letter of credit (and any application and reimbursement entered into in
connection therewith) may, at the request of Borrower, contain a waiver of
reimbursement or setoff rights against the Insurance Subsidiary by KeyBank
National Association.

                        "Parent Guaranty of Payment" shall mean a Guaranty of
Payment of Debt, in form and substance satisfactory to Agent and the Banks,
executed and delivered by Borrower on the Amendment No. 4 Effective Date
pursuant to which Borrower shall guaranty the payment in full of all of the
obligations of the Insurance Subsidiary with respect to each Letter of Credit
issued for its account or at their request.

1

--------------------------------------------------------------------------------

 

             2.2     Amended Definitions.  Article I of the Credit Agreement is
hereby amended to delete the definitions "Guaranty of Payment," "Letter of
Credit" and "Letter of Credit Commitment" therefrom and to insert in place
thereof the following:

                        "Guaranty of Payment" shall mean (a) in the case of
Borrower, the Parent Guaranty of Payment, and (b) in the case of any Subsidiary
of Borrower, each of the Guaranties of Payment of Debt executed and delivered on
or after the Closing Date in connection herewith by the Guarantors of Payment,
as the same may from time to time be amended, restated or otherwise modified.

                        "Letter of Credit" shall mean (a) any Insurance
Subsidiary Letter of Credit, and (b) any other standby letter of credit that
shall be issued by Agent for the benefit of Borrower or a Guarantor of Payment,
in each case including amendments thereto, if any, and having an expiration date
no later than the earlier of  (i) one (1) year after its date of issuance or
(ii) thirty (30) days prior to the last day of the Commitment Period; provided,
however, that any Letter of Credit may contain an automatic renewal provision so
long as any Letter of Credit that has an automatic renewal provision permits
Agent, as the issuing bank, to prevent any such renewal at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
in each such twelve-month period to be agreed upon at the time such Letter of
Credit is issued.

                        "Letter of Credit Commitment" shall mean the commitment
of Agent, on behalf of the Banks, to issue Letters of Credit in an aggregate
outstanding face amount of up to Seventy Million Dollars ($70,000,000), during
the Commitment Period, on the terms and conditions set forth in Section 2.1B
hereof, as such amount may be increased in accordance with Section 2.5(e)
hereof; provided, however, that at no time shall the outstanding face amount of
Insurance Subsidiary Letters of Credit exceed Five Million Dollars ($5,000,000).

             2.3     Amendments to Section 2.1.  Section 2.1 of the Credit
Agreement is hereby amended to amend and restate subpart B thereof in its
entirety as follows:

                        B.         Letters of Credit.

                        Subject to the terms and conditions of this Agreement,
during the Commitment Period, Agent shall, in the name of KeyBank National
Association, but only as Agent for the Banks, issue such Letters of Credit for
the account of Borrower, any Guarantor of Payment or the Insurance Subsidiary as
Borrower may from time to time request.  Borrower shall not request any Letter
of Credit (and Agent shall not be obligated to issue any Letter of Credit) if,
after giving effect thereto, (a) the Letter of Credit Exposure would exceed the
Letter of Credit Commitment or (b) the Revolving Credit Exposure would exceed
the Total Commitment Amount.  The issuance of each Letter of Credit shall confer
upon each Bank the benefits and liabilities of a participation consisting of an
undivided pro rata interest in the Letter of Credit to the extent of such Bank's
Commitment Percentage.

2

--------------------------------------------------------------------------------


                        Each request for a Letter of Credit shall be delivered
to Agent not later than 11:00 A.M. (Cleveland, Ohio time) three (3) Business
Days prior to the day upon which the Letter of Credit is to be issued.  Each
such request shall be in a form acceptable to Agent and specify the face amount
thereof, the account party, the beneficiary, the intended date of issuance, the
expiry date thereof, and the nature of the transaction to be supported thereby. 
Concurrently with each such request, Borrower, any Guarantor of Payment for
whose benefit the Letter of Credit is to be issued, or the Insurance Subsidiary,
as appropriate, shall execute and deliver to Agent an appropriate application
and agreement, being in the standard form of Agent for such letters of credit,
as amended to conform to the provisions of this Agreement if required by Agent. 
Agent shall give each Bank notice of each such request for a Letter of Credit.

                        In respect of each Letter of Credit and the drafts
thereunder, if any, whether issued for the account of Borrower, a Guarantor of
Payment or the Insurance Subsidiary, Borrower agrees (a) to pay to Agent, for
the pro rata benefit of the Banks, a non-refundable commission based upon the
face amount of the Letter of Credit, which shall be paid quarterly in arrears at
a rate per annum equal to the Applicable LIBOR Margin (in effect on the date
such Letter of Credit is issued or renewed) times the face amount of such Letter
of Credit during such fiscal quarter; (b) to pay to Agent, for its own account
as issuing bank, a fronting fee based upon the face amount of the Letter of
Credit, which shall be paid on each date that such Letter of Credit is issued or
renewed, at a rate per annum equal to ten (10) basis points times the face
amount of such Letter of Credit; and (c) to pay to Agent, for its sole account,
such other issuance, amendment, negotiation, draw, acceptance, telex, courier,
postage and similar transactional fees as are generally charged by Agent under
its fee schedule as in effect from time to time.

                        Whenever a Letter of Credit is drawn, Borrower shall
immediately reimburse Agent for the amount drawn.  In the event that the amount
drawn is not reimbursed by Borrower within one (1) Business Day of the drawing
of such Letter of Credit, at the sole option of Agent, Borrower shall be deemed
to have requested a Revolving Loan, subject to the provisions of Section 2.1A,
in the amount drawn.  Such Revolving Loan shall be evidenced by the Revolving
Credit Notes.  Each Bank agrees to make a Revolving Loan on the date of such
notice, subject to no conditions precedent whatsoever.  Each Bank acknowledges
and agrees that its obligation to make a Revolving Loan pursuant to Section 2.1A
when required by this Section 2.1B is absolute and unconditional and shall not
be affected by any circumstance whatsoever, including, without limitation, the
occurrence and continuance of a Default or Event of Default, and that its
payment to Agent, for the account of Agent, of the proceeds of such Revolving
Loan shall be made without any offset, abatement, recoupment, counterclaim,
withholding or reduction whatsoever and whether or not such Bank's Revolving
Credit Commitment shall have been reduced or terminated.  Borrower irrevocably
authorizes and instructs Agent to apply the proceeds of any borrowing pursuant
to this paragraph to reimburse, in full, Agent for the amount drawn on such
Letter of Credit. Each such Revolving Loan shall be deemed to be a Base Rate
Loan unless otherwise requested by and available to Borrower hereunder.  Each
Bank is hereby authorized to record on its records relating to its Revolving
Credit Note such Bank's pro rata share of the amounts paid and not reimbursed on
the Letters of Credit.

3

--------------------------------------------------------------------------------

 

             2.4     Amendment to Section 5.11.  Section 5.11 is hereby amended
to add the following new subpart (xii) thereto:

                        (xii)     (i) the obligations of Borrower pursuant to
the Parent Guaranty, and (ii) investments by Borrower in the Insurance
Subsidiary in an aggregate amount not to exceed One Million Dollars
($1,000,000), provided that insurance premiums paid by any Company to the
Insurance Subsidiary in the ordinary course of business shall not constitute
investments under this Section 5.11;

             2.5     Amendment to Section 5.20.  Section 5.20 of the Credit
Agreement is hereby amended and restated in its entirety:

                        SECTION 5.20     SUBSIDIARY GUARANTIES.  Each Subsidiary
or other affiliate of a Company created, acquired or held subsequent to the
Closing Date shall immediately execute and deliver to Agent a Guaranty of
Payment of all of the Debt, such agreement to be in form and substance
acceptable to Agent and the Required Banks, along with such corporate governance
and authorization documents and an opinion of counsel as may be deemed necessary
or advisable by Agent and the Required Banks; provided, however, that (a) the
Insurance Subsidiary shall not be required to execute and deliver a Guaranty of
Payment, (b) a Subsidiary shall not be required to execute such Guaranty of
Payment so long as (i) the book value of the total assets of such Subsidiary is
less than One Million Dollars ($1,000,000), (ii) the aggregate of the total
assets of all such Subsidiaries with total asset values of less than One Million
Dollars ($1,000,000) does not exceed the aggregate amount of Five Million
Dollars ($5,000,000), and (iii) the amount of total net sales of such Subsidiary
is less than One Million Dollars ($1,000,000); and (c) a Foreign Subsidiary
shall not be required to execute a Guaranty of Payment to the extent that such
Guaranty of Payment will result in adverse tax consequences for Borrower.  In
the event that the book value of the total assets and/or the amount of total net
sales of any Subsidiary (other than the Insurance Subsidiary) that is not a
Guarantor of Payment are at any time equal to or greater than One Million
Dollars ($1,000,000), Borrower shall provide Agent and the Banks with prompt
written notice of such asset value.

             Section 3.     Effectiveness.

             3.1     Conditions Precedent.  The effectiveness of this Amendment
is subject to the satisfaction of the following conditions precedent:

                        (i)     Amendment Executed.  This Amendment shall have
been executed by Borrower, Agent and each Bank, and counterparts hereof as so
executed shall have been delivered to Agent, and each Guarantor of Payment shall
have acknowledged the terms hereof.

                        (ii)     Parent Guaranty.  Borrower shall have executed
and delivered to Agent the Parent Guaranty of Payment.

                        (iii)     Officer's Certificate; Resolutions.  Borrower
and each Guarantor of Payment shall have delivered to each Bank an officer's
certificate certifying the names of the officers of Borrower or such Guarantor
of Payment authorized to sign this Amendment and the other documents being
executed or delivered in connection herewith, together with the true signatures
of such officers and certified copies of the resolutions of the board of
directors of Borrower and each Guarantor of Payment evidencing approval of the
execution and delivery of this Amendment and such other documents.

4

--------------------------------------------------------------------------------

 

                        (iv)     Amendment and Legal Fees.  Borrower shall have
paid to Agent for the pro rata benefit of the Banks a letter of credit increase
fee in the amount of Ten Thousand Dollars ($10,000) as required pursuant to
Section 2.13(e) of the Credit Agreement.

             3.2     Effective Date.  This Amendment shall be effective on the
date upon which the conditions precedent set forth in Section 3.1 above are
satisfied.  Unless otherwise specifically set forth herein, each of the
amendments and other modifications set forth in this Amendment shall be
effective on and after such date.

             Section 4.     Representations and Warranties.  Borrower hereby
represents and warrants to Agent and the Banks that (a) Borrower has the legal
power and authority to execute and deliver this Amendment, (b) the officers
executing this Amendment have been duly authorized to execute and deliver the
same and bind Borrower with respect to the provisions hereof, (c) the execution
and delivery hereof by Borrower and the performance and observance by Borrower
of the provisions hereof do not violate or conflict with the organizational
agreements of Borrower or any law applicable to Borrower or result in a breach
of any provision of or constitute a default under any other agreement,
instrument or document binding upon or enforceable against Borrower, (d) no
Default or Event of Default exists under the Credit Agreement, nor will any
occur immediately after the execution and delivery of this Amendment or by the
performance or observance of any provision hereof, (e) Borrower is not aware of
any claim or offset against, or defense or counterclaim to, any of Borrower's
obligations or liabilities under the Credit Agreement or any Related Writing,
and (f) this Amendment constitutes a valid and binding obligation of Borrower in
every respect, enforceable in accordance with its terms.

             Section 5.     Miscellaneous.

             5.1     Waiver.  Borrower, by signing below, hereby waives and
releases Agent and each of the Banks and their respective directors, officers,
employees, attorneys, affiliates and subsidiaries from any and all claims,
offsets, defenses and counterclaims of which Borrower is aware, such waiver and
release being with full knowledge and understanding of the circumstances and
effect thereof and after having consulted legal counsel with respect thereto.

             5.2     Credit Agreement Unaffected.  Each reference that is made
in the Credit Agreement or any Related Writing to the Credit Agreement shall
hereafter be construed as a reference to the Credit Agreement as amended
hereby.  Except as herein otherwise specifically provided, all provisions of the
Credit Agreement shall remain in full force and effect and be unaffected
hereby.  This Amendment is a Related Writing, as defined in the Credit
Agreement.

             5.3     Counterparts.    This Amendment may be executed in any
number of counterparts, by different parties hereto in separate counterparts and
by facsimile signature, each of which when so executed and delivered shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement.

5

--------------------------------------------------------------------------------

 

             5.4     Governing Law.  The rights and obligations of all parties
hereto shall be governed by the laws of the State of Ohio, without regard to
principles of conflicts of laws.

[Remainder of page intentionally left blank.]

6

--------------------------------------------------------------------------------


             5.5     JURY TRIAL WAIVER.  BORROWER, AGENT AND EACH OF THE BANKS
HEREBY WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE,
WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWER, AGENT AND THE
BANKS, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AGREEMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

                                                                  THE DAVEY TREE
EXPERT COMPANY

                                                                  By: /s/ David
E. Adante                                            
                                                                  Name:  David
E. Adante
                                                                  Title: 
Executive Vice President, CFO and Secretary

                                                                  and /s/
Bradley L. Comport                                        
                                                                  Name:  Bradley
L. Comport                                       
                                                                  Title:  Treasurer                                                          

                                                                  KEYBANK
NATIONAL ASSOCIATION,
                                                                  as Agent and
as a Bank

                                                                  By: /s/
Michael V. Panichi                                          
                                                                  Name:  Michael
V. Panichi                                          
                                                                  Title:  Vice
President

                                                                  NATIONAL CITY
BANK

                                                                  By: /s/ Ronald
J. Majka                                               
                                                                  Name:  Ronald
J. Majka                                          
                                                                  Title:  Senior
Vice President

                                                                  FIRSTMERIT
BANK, N.A.

                                                                  By: /s/ George
Robert Mohr                                         
                                                                  Name:  George
Robert Mohr                                         
                                                                  Title:  Vice
President

                                                                  WELLS FARGO
BANK, NATIONAL
                                                                  ASSOCIATION

                                                                  By: /s/ Andrew
T. Cavallari                                         
                                                                  Name:  Andrew
T. Cavallari                                          
                                                                  Title:  Vice
President

 

7

--------------------------------------------------------------------------------

                                                                       

GUARANTOR ACKNOWLEDGMENT AND AGREEMENT

            The undersigned consents and agrees to and acknowledges the terms of
the foregoing Amendment No. 4 to Credit Agreement. The undersigned further
agrees that the obligations of the undersigned pursuant to the Guaranty of
Payment of Debt executed by the undersigned shall remain in full force and
effect and be unaffected hereby.

            The undersigned hereby waives and releases Agent and each of the
Banks and their respective directors, officers, employees, attorneys, affiliates
and subsidiaries from any and all claims, offsets, defenses and counterclaims of
which the undersigned is aware, such waiver and release being with full
knowledge and understanding of the circumstances and effect thereof and after
having consulted legal counsel with respect thereto.

            JURY TRIAL WAIVER.  THE UNDERSIGNED, AGENT AND EACH OF THE BANKS
HEREBY WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE,
WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWER, THE
UNDERSIGNED, AGENT AND THE BANKS, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION
WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN
CONNECTION WITH THIS AGREEMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR
AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS
RELATED THERETO.

                                                                  DAVEY TREE
SURGERY COMPANY

                                                                  By: /s/ David
E. Adante                                            
                                                                  Name:  David
E. Adante                                           
                                                                  Title: 
Executive Vice President and CFO

8

--------------------------------------------------------------------------------


PARENT GUARANTY OF PAYMENT

            This PARENT GUARANTY OF PAYMENT (as the same may from time to time
be amended, restated, supplemented or otherwise modified, this "Guaranty") is
entered into as of June 13, 2005 by THE DAVEY TREE EXPERT COMPANY, an Ohio
corporation ("Guarantor"), in favor of KEYBANK NATIONAL ASSOCIATION, as
administrative agent ("Agent"), for the benefit of the Banks, as hereinafter
defined.

Recitals:

            A.     Guarantor is a party to the Credit Agreement, as hereinafter
defined, with Agent and the lending institutions from time to time parties
thereto (together with their respective successors and assigns, collectively,
"Banks" and, individually, each a "Bank").

            B.     STANDING ROCK INSURANCE COMPANY, a Vermont corporation
("Insurance Subsidiary"), is a wholly-owned subsidiary of Guarantor that desires
to obtain Letters of Credit, as hereinafter defined, under the Credit Agreement
and Guarantor deems it to be in its direct pecuniary and business interests that
Insurance Subsidiary obtain such Letters of Credit provided for in the Credit
Agreement.

            C.     Guarantor understands that the Banks are willing to make
Letters of Credit available to the Insurance Subsidiary only upon certain terms
and conditions, one of which is that Guarantor guarantee the payment of the LC
Obligations, as hereinafter defined, and this Guaranty is being executed and
delivered in consideration of the foregoing and for other valuable
considerations.

            Section 1.     Definitions.  Except as specifically defined herein,
capitalized terms used herein that are defined in the Credit Agreement have the
respective meanings ascribed to such terms in the Credit Agreement. As used
herein, the following terms have the following meanings:

            "Collateral" means, collectively, all property, if any, securing the
Debt or any part thereof at the time in question.

            "Credit Agreement" means the Credit Agreement executed by and among
Guarantor, Agent and the Banks, dated as of November 8, 2002, as amended and as
the same may from time to time be further amended, restated or otherwise
modified.

             "Insurance Company Insurance Subsidiary Letter of Credit" means any
Insurance Subsidiary Insurance Subsidiary Letter of Credit, as defined in the
Credit Agreement, issued pursuant to the Credit Agreement.

             "LC Obligations" means, collectively, all of the Indebtedness and
other obligations incurred by Insurance Subsidiary to Agent or the Banks in
connection with any Insurance Subsidiary, including, but not limited, all
reimbursement obligations with respect any draw under any such Insurance
Subsidiary Letter of Credit.

9

--------------------------------------------------------------------------------

 

            "Obligor" means any Person that, or any of whose property, is or
shall be obligated on the Debt or any part thereof in any manner and includes,
without limiting the generality of the foregoing, Guarantor, and any other
co-maker, endorser, guarantor of payment, subordinating creditor, assignor,
grantor of a security interest, pledgor, mortgagor or any hypothecator of
property, if any.

            "Person" means any individual, sole proprietorship, partnership,
joint venture, unincorporated organization, corporation, limited liability
company, institution, trust, estate, government or other agency or political
subdivision thereof or any other entity.

            Section 2.     Guaranty of LC Obligations.  Guarantor hereby
absolutely and unconditionally guarantees the prompt payment in full of all of
the LC Obligations, whether now existing or hereafter arising, as and when the
respective parts thereof become due and payable.  If the LC Obligations, or any
part thereof, is not paid in full when due and payable, Agent, on behalf of the
Banks, in each case, has the right to proceed directly against Guarantor under
this Guaranty to collect the payment in full of the LC Obligations, regardless
of whether or not Agent, on behalf of the Banks, has theretofore proceeded or is
proceeding against any other Obligor or Collateral, if any, or any of the
foregoing. Agent and the Required Banks, in their sole discretion, may proceed
against any Obligor and any Collateral, and may exercise each right, power or
privilege that Agent or the Banks may then have, either simultaneously or
separately, and, in any event, at such time or times and as often and in such
order as Agent and the Required Banks, in their sole discretion, may from time
to time deem expedient to collect the payment in full of the LC Obligations;
provided, however, that neither Agent nor any Bank shall have any right to
proceed against Insurance Subsidiary for any of the LC Obligations.

            Section 3.     Payments Conditional.  Whenever Agent or any Bank
credits any payment to the LC Obligations or any part thereof, whatever the
source or form of payment, the credit shall be conditional as to Guarantor
unless and until the payment is final and valid as to all the world.  Without
limiting the generality of the foregoing, Guarantor agrees that if any check or
other instrument so applied is dishonored by the drawer or any party thereto, or
if any proceeds of Collateral or payment so applied is thereafter recovered by
any trustee in bankruptcy or any other Person, each Bank, in each case, may
reverse any entry relating thereto on its books and Guarantor shall remain
liable therefor, even if such Bank may no longer have in its possession any
evidence of the LC Obligations to which the payment in question was applied.

            Section 4.     Guarantor's Obligations Absolute and Unconditional. 
Regardless of the duration of time, regardless of whether Insurance Subsidiary
may from time to time cease to be indebted to the Banks and irrespective of any
act, omission or course of dealing whatever on the part of Agent or any Bank,
Guarantor's liabilities and other obligations under this Guaranty shall remain
in full effect until the payment in full of the LC Obligations.  Without
limiting the generality of the foregoing:

             (a)     Guarantor's liabilities and other obligations under this
Guaranty shall survive any dissolution of Guarantor; and

            (b)     Guarantor's liabilities and other obligations under this
Guaranty are absolute and unconditional irrespective of any lack of validity or
enforceability of the Credit Agreement, the Notes, any Loan Document or any
other agreement, instrument or document evidencing the Debt or related thereto,
or any other defense available to Guarantor in respect of this Guaranty.

10

--------------------------------------------------------------------------------

 

            Section 5.     Disability of Obligor.  Without limiting the
generality of any of the other provisions hereof, Guarantor agrees that upon the
dissolution of any Obligor and/or the filing or other commencement of any
bankruptcy or insolvency proceedings by, for or against any Obligor, including
without limitation, any assignment for the benefit of creditors or other
proceedings intended to liquidate or rehabilitate any Obligor, Agent and the
Required Banks, in their sole discretion, may declare the unpaid principal
balance of and accrued interest on the LC Obligations to be forthwith due and
payable in full without notice.  Upon the occurrence of any of the events
enumerated in the immediately preceding sentence, Guarantor shall, upon the
demand of Agent, on behalf of the Banks, whenever made, pay to Agent, for the
benefit of the Banks, an amount equal to the then unpaid principal balance of
and accrued interest on the LC Obligations.

            Section 6.     Subrogation Rights.  Guarantor hereby irrevocably
waives all rights of subrogation that it may at any time otherwise have as a
result of this Guaranty (whether contractual, under section 509 of the
Bankruptcy Code, or otherwise) against Insurance Subsidiary and all contractual,
statutory or common law rights of reimbursement, contribution or indemnity from
Insurance Subsidiary that it may at any time otherwise have as a result of this
Guaranty.

            Section 7.      Notice.  All notices, requests, demands and other
communications provided for hereunder shall be in given in accordance with the
Credit Agreement.

            Section 8.     Miscellaneous.  This Guaranty binds Guarantor and its
successors and assigns and inures to the benefit of Agent and each Bank and
their respective successors and assigns, including, without limitation, each
holder of any Note evidencing any Debt.  If, at any time, one or more provisions
of this Guaranty is or becomes invalid, illegal or unenforceable in whole or in
part, the validity, legality and enforceability of the remaining provisions will
not in any way be affected or impaired thereby.  This Guaranty constitutes a
final written expression of all of the terms of this Guaranty, is a complete and
exclusive statement of those terms and supersedes all oral representations,
negotiations and prior writings, if any, with respect to the subject matter
hereof.  The relationship between (a) Guarantor and (b) Agent and the Banks with
respect to this Guaranty is solely that of debtor and creditors, respectively,
and Agent and the Banks have no fiduciary obligation toward Guarantor with
respect to this Guaranty or the transactions contemplated hereby.  The captions
herein are for convenience of reference only and shall be ignored in
interpreting the provisions of this Guaranty.

            Section 9.     Payments Net of Taxes.  All payments on account of
principal, if any, interest and other fees and amounts payable hereunder shall
be made without set-off or counterclaim and, unless otherwise required by law,
shall be made free and clear of and without deduction for withholding tax or
similar tax, present or future, imposed by any taxing authority in any
jurisdiction (a "Tax").  If Guarantor shall be required to withhold or pay any
Tax, it shall make the required withholding and payment in accordance with and
within the time allowed by law, and shall nonetheless pay to the appropriate
Bank such additional amounts as shall be necessary to cause such Bank actually
to receive in full all amounts (after taking account of any

11

--------------------------------------------------------------------------------

 

 further deduction or withholding that is required to be made as a consequence
of the payment of such additional amounts) on account of principal and interest
or other fees or amounts owing to it hereunder, as if such Tax had not been
paid.  As soon as practicable after the date that any Tax shall become due and
payable, (i) Guarantor shall give to such Bank the original or a copy of a
receipt for the payment of the Tax, or, if such receipts are not issued by or
received from the taxing authority to which the Tax was paid, a certificate of
an officer of Guarantor, confirming the date and amount of the payment so made
and reasonable details of the calculation of the amount due; and (ii) Guarantor
shall indemnify and save such Bank harmless from and against any claim,
liability, loss, cost, expense (including without limitation legal, accounting
and other professional fees, and interest and penalty charges or fines imposed
by any taxing authority in respect of or arising from non-payment of such Tax)
to which such Bank may be exposed or that it may incur, by reason of Guarantor's
failure to make punctual payment of any amount required to be paid to a taxing
authority pursuant to this Section.

            Section 10.     Obligations.  The obligations of Guarantor under
this Guaranty are independent of the obligations of any other Obligor, and a
separate action or actions may be brought and prosecuted against Guarantor
whether or not any action is brought against any other Obligor and whether or
not any other Obligor is joined in any such action.

            Section 11.     Governing Law; Submission to Jurisdiction.  The
provisions of this Guaranty and the respective rights and duties of Guarantor,
Agent and the Banks hereunder shall be governed by and construed in accordance
with Ohio law, without regard to principles of conflict of laws.  Guarantor
hereby irrevocably submits to the non‑exclusive jurisdiction of any Ohio state
or federal court sitting in Cleveland, Ohio, over any action or proceeding
arising out of or relating to this Guaranty, any Loan Document or any Related
Writing, and Guarantor hereby irrevocably agrees that all claims in respect of
such action or proceeding may be heard and determined in such Ohio state or
federal court.  Guarantor, on behalf of itself and its Subsidiaries, hereby
irrevocably waives, to the fullest extent permitted by law, any objection it may
now or hereafter have to the laying of venue in any action or proceeding in any
such court as well as any right it may now or hereafter have to remove such
action or proceeding, once commenced, to another court on the grounds of FORUM
NON CONVENIENS or otherwise.  Guarantor agrees that a final, nonappealable
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

[Remainder of page intentionally left blank.]

12

--------------------------------------------------------------------------------


            Section 12.     JURY TRIAL WAIVER.  GUARANTOR, AGENT, AND THE BANKS
EACH WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE,
WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE, AMONG INSURANCE SUBSIDIARY,
GUARANTOR, AGENT, AND THE BANKS, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION
WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN
CONNECTION WITH THIS GUARANTY OR ANY NOTE OR OTHER AGREEMENT, INSTRUMENT OR
DOCUMENT EXECUTED OR DELIVERED IN CONNECTION THEREWITH OR THE TRANSACTIONS
RELATED THERETO.

            IN WITNESS WHEREOF, Guarantor has executed and delivered this
Guaranty as of the date first written above.

                                                                  THE DAVEY TREE
EXPERT COMPANY

                                                                  By: /s/ David
E. Adante                                            
                                                                  Name:  David
E. Adante                                           
                                                                  Title: 
Executive Vice President, CFO and Secretary

 

13

--------------------------------------------------------------------------------

 

 